As filed with the Securities and Exchange Commission on November 29, 2013 Registration No. 333-190949 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BOX SHIPS INC. (Exact name of Registrant as specified in its charter) Republic of The Marshall Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) Box Ships Inc. 15, Karamanli Avenue Voula, 16673 Athens, Greece + (30) (210) 8914 600 (Address and telephone number of Registrant's principal executive offices) Seward & Kissel LLP Attention: Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1223 (Name, address and telephone number of agent for service) Copies to: Gary J. Wolfe, Esq. Edward S. Horton, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1223 (telephone number) (212) 480-8421 (facsimile number) Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Shares, par value $0.01 per share, to be offered by the selling shareholder $ $ Preferred Stock Purchase Rights(3) TOTAL $ $ * *Previously paid. Pursuant to Rule 416 under the Securities Act of 1933, as amended (the "Securities Act"), this Registration Statement shall be deemed to cover an indeterminate number of additional securities to be offered as a result of stock splits, stock dividends or similar transactions. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) under the Securities Act, based on the average of the high and low prices per share of the Registrant's common shares as reported on the New York Stock Exchange on August 29, 2013. Preferred stock purchase rights are not currently separable from the common shares and are not currently exercisable. The value attributable to the preferred stock purchase rights, if any, will be reflected in the market price of the common shares. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. PRELIMINARY PROSPECTUS Subject to completion, dated November 29, 2013 Up to 3,437,500 of our Common Shares Offered by the Selling Shareholder Through this prospectus, the selling shareholder may sell in one or more offerings pursuant to this registration statement up to 3,437,500 of our common shares. The selling shareholder may sell any or all of these common shares on any stock exchange, market or trading facility on which the shares are traded or in privately negotiated transactions at fixed prices that may be changed, at market prices prevailing at the time of sale or at negotiated prices.Information on this selling shareholder and the times and manner in which it may offer and sell our common shares is described under the sections entitled "Selling Shareholder" and "Plan of Distribution" in this prospectus.We are not selling any of our common shares under this prospectus and will not receive any of the proceeds from the sale of our common shares by the selling shareholder. The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers.The names of any underwriters, agents or dealers will be included in a supplement to this prospectus. The prices and other terms of the securities that we or any selling shareholder will offer will be determined at the time of their offering and will be described in a supplement to this prospectus. Our common shares are listed on the New York Stock Exchange under the symbol "TEU". An investment in these securities involves risks.See the section entitled "Risk Factors" beginning on page 5 of this prospectus, and other risk factors contained in the applicable prospectus supplement and in the documents incorporated by reference herein and therein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2013 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 5 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS 9 USE OF PROCEEDS 12 CAPITALIZATION 12 PER SHARE MARKET PRICE INFORMATION 13 ENFORCEABILITY OF CIVIL LIABILITIES 15 PLAN OF DISTRIBUTION 15 SELLING SHAREHOLDER 17 EXPENSES 28 LEGAL MATTERS 28 EXPERTS 28 WHERE YOU CAN FIND ADDITIONAL INFORMATION 28 i Unless otherwise indicated, all references to "dollars" and "$" in this prospectus are to, and amounts presented in, United States dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with accounting principles generally accepted in the United States. This prospectus is part of a registration statement that we filed with the U.S. Securities and Exchange Commission, or the Commission, using a shelf registration process. Under the shelf registration process, the selling shareholder may sell in one or more offerings pursuant to this registration statement up to 3,437,500 of our common shares.This prospectus provides you with a general description of our common shares. We will provide updated information if required whenever the selling shareholder offers our common shares pursuant to this prospectus.This may include a prospectus supplement that will describe the specific amounts, prices and terms of the offered common shares. The prospectus supplement may also add, update or change the information contained in this prospectus. If there is any inconsistency between the information in this prospectus and any prospectus supplement, you should rely on the prospectus supplement. Before purchasing any securities, you should read carefully both this prospectus and any prospectus supplement, together with the additional information described below. This prospectus and any prospectus supplement are part of a registration statement we filed with the Commission and do not contain all the information in the registration statement.For further information about us or the securities offered hereby, you should refer to the registration statement, which you can obtain from the Commission as described below under "Where You Can Find Additional Information." You should rely only on the information contained or incorporated by reference in this prospectus and in any prospectus supplement.We have not authorized any other person to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.We will not make any offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information appearing in this prospectus and the applicable supplement to this prospectus is accurate as of the date on its respective cover, and that any information incorporated by reference is accurate only as of the date of the document incorporated by reference, unless we indicate otherwise.Our business, financial condition, results of operations and prospects may have changed since those dates. ii PROSPECTUS SUMMARY This section summarizes some of the information that is contained later in this prospectus or in other documents incorporated by reference into this prospectus. As an investor or prospective investor, you should review carefully the risk factors and the more detailed information that appears later in this prospectus or is contained in the documents that we incorporate by reference into this prospectus. Unless we specify otherwise, when used in this prospectus the terms the "Company," "we," "our" and "us" refer to Box Ships Inc. and its subsidiaries. References to "Paragon Shipping" are to Paragon Shipping Inc., references to "Allseas" or "our Manager" are to Allseas Marine S.A. and its relevant subsidiaries, which provides our fleet with commercial and technical management services and provides certain administrative and corporate services to us, and references to "Neige International" are to Neige International Inc., a company controlled by our Chairman, President and Chief Executive Officer. We use the term "TEU" in describing the size of containerships. TEU is a standard measure of a containership's cargo-carrying capacity and refers to the space occupied by a container having the International Organization for Standardization's standard external dimensions, the length of which is 20 feet, the height of which is 8.5 feet and the width of which is 8.0 feet. Our Company We are an international shipping company engaged in the seaborne transportation of containers worldwide. We are focused on pursuing growth opportunities in the container shipping industry by leveraging the reputation, expertise and relationships of our management team and our Manager in identifying attractive vessel acquisition opportunities and maintaining cost-competitive, efficient operations. As of the date of this prospectus, our fleet is comprised of nine containerships with a TEU-weighted average age of 8.8 years, a total capacity of 43,925 TEU and a weighted average remaining charter duration of 13 months (weighted by aggregate contracted charter hire and assuming no exercise of any options to extend the durations of the charters). We operate through a number of wholly-owned, vessel-owning subsidiaries incorporated in the Republic of Liberia, the Republic of the Marshall Islands and Hong Kong. Allseas, a company controlled by our Chairman, President and Chief Executive Officer, Mr. Michael Bodouroglou, provides the commercial and technical management services for all of the vessels in our fleet. Our Fleet The following table presents certain information concerning our fleet as of the date of this prospectus: Vessel Year Built TEU Charterer Daily Gross Charter Rate (7) Charter Expiration Notes Box Voyager CNC $ March 2014 1 Box Trader Hapag Lloyd $ April 2014 2 CMA CGM Kingfish CMA CGM $ April 2014 3 CMA CGM Marlin CMA CGM $ May 2014 3 Maersk Diadema Maersk $ December 2013 4 Maule CSAV Valparaiso $ May 2016 5 MSC Emma MSC $ August 2014 6 OOCL Hong Kong OOCL $ June 2015 8 OOCL China OOCL $ July 2015 8 Total Notes: 1) The employment is for a period of six to 14 months and commenced in January 2013. 2) The employment is for a period of five to seven months and commenced in October 2013. The charterer has the option to extend the term of the charter by an additional period of six months, plus or minus 30 days, commencing in April 2014, at a gross daily charter rate of $15,500. 3) The charterer has the option to increase or decrease the term of the charter by 45 days. 4) Indicates date the vessel is expected to be redelivered. 1 5) The charterer has the option to increase or decrease the term of the charter by 30 days. The charterer also has the option to purchase the vessel upon expiration of the charter, provided that the option is exercised at least six months prior to the expiration of the term of the charter, for a purchase price of $57.0 million, less a 0.5% purchase commission payable to parties unaffiliated to us. 6) The charterer has the option to increase or decrease the term of the charter by 30 days. The charterer also has the option to extend the term of the charter by an additional one-year term at the same gross daily charter rate. 7) Daily gross charter rates do not reflect commissions payable by us to third party chartering brokers and our Manager, totaling 4.75% for Box Voyager, 1.25% for each of CMA CGM Kingfish, CMA CGM Marlin, OOCL Hong Kong and OOCL China, and 2.5% for each of the other vessels in our fleet, including, in each case, 1.25% to Allseas. 8) The charterer has the option to increase or decrease the term of the charter by 30 days. On April 19, 2011, we entered into an agreement with Paragon Shipping pursuant to which Paragon Shipping has granted us options to acquire two 4,800 TEU newbuilding containerships for which Paragon Shipping has entered into construction contracts and that are scheduled to be delivered to Paragon Shipping during the third quarter of 2014. The purchase price of the options will be equal to the greater of (i) Paragon Shipping's actual carrying cost of the vessel at the date the option is exercised, plus any actual expenses incurred by Paragon Shipping in connection with the construction contracts or the vessels and (ii) the fair market value of the vessel at the date the option is exercised as determined by the average of two independent ship brokers selected by Paragon Shipping and us. We may exercise our options to acquire each vessel by way of an assignment of the relevant construction contract from Paragon Shipping at any time prior to the applicable vessel's delivery to Paragon Shipping, or purchase of such vessel at any time after its delivery to Paragon Shipping, so long as the vessel is owned by Paragon Shipping at such time. See "Item 7. Major Shareholders and Related Party Transactions—B. Related Party Transactions—Options to Acquire Two Newbuilding Containerships" of our Annual Report on Form 20-F for the year ended December 31, 2012, filed with the Commission on March 8, 2013 and incorporated by reference herein. Our chartering policy is to employ our vessels and any vessels we may acquire in the future on short- to medium-term time charters of one to five years in order to take advantage of stable cash flows and high utilization rates while preserving the flexibility to later capitalize on potentially rising charter rates with longer terms, although we may opportunistically enter into attractive longer-term charters or, as we did with the Box Voyager and the Box Trader in the third and fourth quarter of 2012, respectively, short-term time charters with durations of less than one year or, under certain circumstances, our vessels may operate on the spot market. Based on the earliest redelivery dates, the Company has secured under such contracts 90% and 48% of its fleet capacity for the remainder of 2013 and 2014, respectively. We intend to continue to charter our vessels to a diversified portfolio of leading liner charterers with staggered re-delivery dates in accordance with our market outlook. Management of Our Fleet Allseas, a Liberian corporation based in Athens, Greece, was formed in 2000 as a ship management company and is wholly-owned by our Chairman, President and Chief Executive Officer, Mr. Michael Bodouroglou, who is also the Chairman, President and Chief Executive Officer of Paragon Shipping. We believe Allseas has established a reputation in the international shipping industry for operating and maintaining a fleet with high standards of performance, reliability and safety and that our business benefits through access to the expertise and resources of Allseas. Allseas provides commercial and technical management services for our fleet, pursuant to long-term management agreements between Allseas and each of our vessel-owning subsidiaries. Commercial management includes, among other things, negotiating charters for our vessels, monitoring various types of charters, monitoring the performance of our vessels under charter, locating, purchasing, financing and negotiating the purchase and sale of our vessels, obtaining insurance for our vessels and finance and accounting functions. Technical management services include, among other things, arranging for and managing crews, vessel maintenance, drydocking, repairs, insurance, maintaining regulatory and classification society compliance and providing technical support. We have also entered into an Administrative Services Agreement for the provision of certain administrative services at cost, an Executive Services Agreement, pursuant to which the services of our executive officers are provided to us and an Accounting Agreement, pursuant to which financial, accounting and financial reporting services are provided to us, in each case with Allseas.In addition, Allseas subcontracts crewing services related to our vessels to Crewcare Inc., a company owned by our Chairman, President and Chief Executive Officer. For more information on our agreements with Allseas and Crewcare discussed above, see "Item 7. Major Shareholders and Related Party Transactions—B. Related Party Transactions" of our Annual Report on Form 20-F for the year ended December 31, 2012, filed with the Commission on March 8, 2013 and incorporated by reference herein. 2 Dividend Policy Our policy is to pay quarterly dividends to holders of our common shares in February, May, August and November of each year, in amounts equal to substantially all of our operating cash flow less any amounts required to pay cash expenses and capital expenditures, service our debt, fund dividend payments on our 9.00% Series C Cumulative Redeemable Perpetual Preferred Shares (the "Series C Preferred Shares") and maintain reserves for drydockings, surveys and other purposes as our board of directors may from time to time determine. We have paid dividends in respect of our common stock of $0.12 per share with respect to the second quarter of 2013, $0.12 per share with respect to the first quarter of 2013, $0.22 per share with respect to the fourth quarter of 2012, $0.22 per share with respect to the third quarter of 2012, $0.26 per share with respect to the second quarter of 2012, $0.30 per share with respect to the first quarter of 2012, $0.30 per share with respect to the fourth quarter of 2011, $0.30 per share with respect to the third quarter of 2011 and $0.15 per share with respect to the second quarter of 2011. In addition, in accordance with our dividend policy, our board of directors has declared a dividend of $0.06 per common share, with respect to the third quarter of 2013, paid on November 28, 2013, to common shareholders of record as of the close of business on November 21, 2013. Our board of directors may review and amend our dividend policy from time to time in light of our plans for future growth and other factors. We cannot assure you that we will be able to pay regular quarterly dividends to holders of our common shares in the amounts stated above or elsewhere in this prospectus, any accompanying prospectus supplement and the documents incorporated by reference or at all, and our ability to pay dividends to holders of our common shares will be subject to the rights of holders of our Series C Preferred Shares, which rank prior to our common stock with respect to dividends, distributions and payments upon liquidation. Cumulative dividends on our Series C Preferred Shares accrue at a rate of 9.00% per annum per $25.00 stated liquidation preference per Series C Preferred Share, subject to increase upon the occurrence of certain events, and are payable on January 1, April 1, July 1 and October 1 of each year, commencing on October 1, 2013, or, if any such dividend payment date otherwise would fall on a date that is not a business day, the immediately succeeding business day.On September 13, 2013, we declared a cash dividend of $0.39375 per share on our Series C Preferred Shares for the period from the original issuance of the Series C Preferred Shares on July 29, 2013 through September 30, 2013. The dividend was paid on October 1, 2013 to all holders of Series C Preferred Shares of record as of September 30, 2013.For additional information about our Series C Preferred Shares, please see the section entitled "Description of Registrant's Securities to be Registered" of our registration statement on Form 8-A filed with the Commission on July 26, 2013 and incorporated by reference herein. In addition, our ability to pay dividends to holders of our common shares will be subject to the restrictions in our loan agreements and the provisions of Marshall Islands law as well as the other limitations set forth in "Item 8. Financial Information—Consolidated statements and other financial information—Dividend Policy" of our Annual Report on Form 20-F for the year ended December 31, 2012, filed with the Commission on March 8, 2013 and incorporated by reference herein.In particular, during the waiver period commencing on June 28, 2013 and ending on April 1, 2014, we may declare and pay quarterly dividends at a maximum amount of $0.15 per common share outstanding. Recent Developments Preferred Stock Offerings: On July 29, 2013, we completed the public offering of 558,333 shares of our Series C Preferred Shares at a public offering price of $24.00 per share, which resulted in net proceeds of $12.6 million, net of underwriting discounts and commissions of $0.5 million and offering expenses of $0.3 million. Neige International Inc., a company controlled by Mr. Michael Bodouroglou, our Chairman, President and Chief Executive Officer, purchased $5.0 million of the Series C Preferred Shares, or 208,333 shares, sold in the offering at the public offering price. We used the net proceeds from the offering of $12.6 million and approximately $7.1 million of our cash reserves to redeem and retire all of our outstanding 9.75% Series B-1 Cumulative Redeemable Perpetual Preferred Shares.On October 9, 2013, we completed a follow-on public offering of 340,000 of our Series C Preferred Shares at a public offering price of $24.00 per share. We used a portion of the net proceeds of $7.5 million, net of underwriting discounts and commissions of $0.5 million and estimated offering expenses of $0.2 million to repay in full the outstanding balance of $6.0 million under our unsecured loan agreement with Paragon Shipping. On November 13, 2013, we completed the sale of 18,000 Series C Preferred Shares at the offering price of $24.00 per share, through the exercise of the underwriters' over-allotment option, which resulted in net proceeds of $0.4 million. Dividends on the Series C Preferred Shares accrue at a rate equal to 9.00% per annum of the liquidation preference of $25.00 per share and are payable quarterly in arrears on January 1, April 1, July 1 and October 1 of each year, when, as and if declared by our board of directors. A dividend of $0.39375 per Series C Preferred Share, in relation to the 558,333 shares issued in July 2013, was paid on October 1, 2013. The Series C Preferred Shares are traded on the New York Stock Exchange under the symbol "TEUPRC". 3 Loan with Paragon Shipping: On August 5, 2013, we prepaid $5.0 million to Paragon Shipping under our unsecured loan agreement with Paragon Shipping and reduced the outstanding loan amount to $6.0 million. On October 18, 2013, we repaid in full the outstanding balance of $6.0 million under our unsecured loan agreement with Paragon Shipping. Corporate Structure Box Ships Inc. is a company organized under the laws of the Republic of the Marshall Islands on May 19, 2010 as a wholly-owned subsidiary of Paragon Shipping. We completed our initial public offering on April 19, 2011. The address of our principal executive offices is 15, Karamanli Avenue, 16673, Voula, Greece. Our telephone number at that address is +30 (210) 891-4600. We maintain a website at www.box-ships.com. Information contained on our website does not constitute part of this prospectus. As of the date of this prospectus, Paragon Shipping owns approximately 13.6% of our outstanding common shares. Our Chairman, President and Chief Executive Officer, Mr. Michael Bodouroglou, owns approximately 16.6% of our outstanding common shares, which includes 1,333,333 common shares issuable upon the exercise of warrants issued to Neige International in June 2012, which have an exercise price of $7.74 per share and may be exercised at any time on or prior to June 30, 2017, but which excludes our common shares held by Paragon Shipping, which Mr. Bodouroglou may be deemed to beneficially own by virtue of his ownership of approximately 37.4% of Paragon Shipping's issued and outstanding common shares. We own our vessels through separate wholly-owned subsidiaries that are incorporated in the Republic of the Marshall Islands, the Republic of Liberia and Hong Kong. 4 RISK FACTORS An investment in our securities involves a high degree of risk. You should carefully consider the risks set forth below and the discussion of risks under the heading "Item 3. Key Information—D. Risk Factors" in our Annual Report on Form 20-F for the year ended December 31, 2012, filed with the Commission on March 8, 2013, and the other documents we have incorporated by reference in this prospectus, including the section entitled "Item 3. Key Information—D. Risk factors" in future Annual Reports that summarize the risks that may materially affect our business, before making an investment in our securities. Please see the section of this prospectus entitled "Where You Can Find Additional Information—Information Incorporated by Reference." In addition, you should also consider carefully the risks set forth under the heading "Risk Factors" in any prospectus supplement before investing in the securities offered by this prospectus. The occurrence of one or more of those risk factors could adversely impact our business, financial condition or results of operations. The container shipping industry is cyclical and volatile, with charter hire rates and profitability currently at depressed levels, and the recent global economic recession has resulted in decreased demand for container shipping, which may negatively impact our operations. Our growth generally depends on continued growth in world and regional demand for container shipping services, and the recent global economic slowdown has resulted in decreased demand for container shipping and a related decrease in charter rates. The ocean-going container shipping industry is both cyclical and volatile in terms of charter hire rates and profitability. Containership charter rates peaked in 2005 and generally stayed strong until the middle of 2008, when the effects of the recent economic crisis began to affect global container trade. Containership charter rates declined substantially in 2011 and 2012 primarily as a result of excess capacity on the key east-west routes, the reluctance of liners to cull services in the first six months of the year and a fight for market share between certain liner companies. Freight rates and charter rates stabilized somewhat in the second half of 2012, particularly for larger vessel sizes, but in 2013 they have remained significantly below their historical averages. Fluctuations in charter rates result from changes in the supply of and demand for containership capacity and changes in the supply of and demand for the major products internationally transported by containerships. The factors affecting the supply of and demand for containerships and supply of and demand for products shipped in containers are outside of our control, and the nature, timing and degree of changes in industry conditions are unpredictable. The factors that influence demand for containership capacity include: ·supply of and demand for products suitable for shipping in containers; ·changes in global production of products transported by containerships; ·the distance container cargo products are to be moved by sea; ·the globalization of manufacturing; ·global and regional economic and political conditions; ·developments in international trade; ·changes in seaborne and other transportation patterns, including changes in the distances over which container cargoes are transported; ·currency exchange rates; and weather. The factors that influence the supply of containership capacity include: ·the number of newbuilding deliveries; ·the scrapping rate of older containerships; ·containership owner access to capital to finance the construction of newbuildings; ·the price of steel and other raw materials; ·changes in environmental and other regulations that may limit the useful life of containerships; ·the number of containerships that are slow-steaming to conserve fuel; 5 ·the number of containerships that are out of service; and ·port congestion and canal closures. Our ability to charter additional vessels we may acquire in the future and recharter our containerships upon the expiration or termination of their current charters, including the Maersk Diadema, which is currently employed on time charter and expected to be redelivered in December 2013, and the Box Voyager and Box Trader, which are currently employed on short-term time charters scheduled to expire in March and April 2014, respectively, and the charter rates payable under any charters or renewal options or replacement charters will depend upon, among other things, the prevailing state of the containership charter market, which can be affected by consumer demand for products shipped in containers. If the charter market is depressed when our containerships' charters expire, as was the case when the charters for the Box Trader and the Box Voyager with Compania Sud Americana De Vapores S.A., or CSAV Valparaiso, expired in the second and third quarter of 2012, respectively, we may be forced to recharter our containerships at reduced or even unprofitable rates, or we may not be able to recharter our vessels at all, which may reduce or eliminate our earnings or make our earnings volatile. The same issues will exist if we acquire additional vessels and attempt to obtain multi-year time charter arrangements as part of our acquisition and financing plan, which may affect our ability to operate our vessels profitably. The containership market also affects the value of our vessels, which follow the trends of freight rates and containership rates. We may have difficulty securing profitable employment for our vessels as their charters expire in the currently depressed containership market. Each of our nine containerships are currently deployed on time charters, with the time charters for one of our vessels expected to expire in December 2013, and the time charters for five of our vessels, three of which are well above current market rates, scheduled to expire during 2014. Given the current depressed state of the containership charter market, especially for medium to smaller sized vessels, we may be unable to re-charter these vessels at attractive rates, or at all, when their charters expire. Although we do not receive any revenues from our vessels while not employed, we are required to pay expenses necessary to maintain the vessel in proper operating condition, insure it and service any indebtedness secured by such vessel. If we cannot re-charter our vessels on time charters or trade them in the spot market profitably, our results of operations and operating cash flow will be adversely affected. The price of our common shares may be volatile as a result of factors that are beyond our control, and if the price of our common shares fluctuates, you could lose a significant part of your investment. Our common shares commenced trading on the New York Stock Exchange in April 2011. We cannot assure you that an active or liquid public market for our common shares will continue. Since 2008, the stock market has experienced extreme price and volume fluctuations. If the volatility in the market continues or worsens, it could have an adverse effect on the market price of our common shares and impact a potential sale price if holders of our common stock decide to sell their shares. The market price of our common shares may be influenced by many factors, many of which are beyond our control, including: · the failure of securities analysts to publish research about us, or analysts making changes in their financial estimates; · fluctuations in the seaborne transportation industry, including fluctuations in the containership market; · announcements by us or our competitors of significant contracts, acquisitions or capital commitments; · actual or anticipated fluctuations in quarterly and annual results; · economic and regulatory trends; · general market conditions; · terrorist acts; · investors' perception of us and the container shipping industry. As a result of these and other factors, investors in our common shares may not be able to resell their shares at or above the price they paid for such shares. These broad market and industry factors may materially reduce the market price of our common shares, regardless of our operating performance. 6 We may not pay dividends to holders of our common shares in the amounts anticipated or at all. Our policy is to pay quarterly dividends to holders of our common stock in February, May, August, and November of each year, in amounts equal to substantially all of our operating cash flow less any amounts required to pay cash expenses and capital expenditures, service our debt, maintain reserves for drydocking, surveys and other purposes as our board of directors may from time to time determine and fund dividend payments to holders of our Series C Preferred Shares, par value $0.01 per share, liquidation preference $25.00 per share, which rank prior to our common stock with respect to, among other things, dividends. In accordance with our dividend policy, our board of directors has declared a dividend of $0.06 per common share, with respect to the third quarter of 2013, paid on November 28, 2013, to common shareholders of record as of the close of business on November 21, 2013. We have used in the past, and may use in the future, a portion of our cash reserves, in addition to our operating cash flows, to fund quarterly dividend payments, which reduces our cash position and is only sustainable to the extent cash is available.The amount of cash available for distribution principally depends upon the amount of cash we generate from our operations, which may fluctuate from quarter to quarter based upon, among other things: · the rates we obtain from our charters the ability and willingness of our customers to perform their obligations under their respective time charters; · the level of our operating costs, such as the cost of crews and insurance; · the number of unscheduled off-hire days for our fleet due to failure to secure employment or otherwise and the timing of, and number of days required for, drydocking of our containerships; · delays in the delivery of any vessels we agree to acquire in the future and the commencement of payments under charters relating to those vessels; · prevailing global and regional economic and political conditions; · the effect of governmental regulations and maritime self-regulatory organization standards on the conduct of our business; · changes in the basis of taxation of our activities in various jurisdictions; and · the payment of fees to our Manager for the technical, commercial, administrative and executive services it provides to us. The actual amount of cash available for distribution also depends upon other factors, such as: · the quarterly dividends we will be obligated to pay to holders of our Series C Preferred Shares; · the level of capital expenditures we make, including for maintaining the vessels in our fleet and acquiring new vessels, which we expect will be substantial; · our debt service requirements and restrictions on distributions contained in our secured loan agreements and future financing agreements; · fluctuations in our working capital needs and our ability to raise additional equity to satisfy our capital needs; and · the amount of any cash reserves established by our board of directors, including reserves for working capital and other matters. Our dividend policy may be affected by restrictions on distributions under our secured loan agreements, which contain material financial tests and covenants that must be satisfied. If we are unable to satisfy these restrictions, or if we are otherwise in default under our secured loan agreements, we would be prohibited from making cash distributions to you, notwithstanding our stated cash dividend policy.In addition, during the waiver period commencing on June 28, 2013 and ending on April 1, 2014, we may declare and pay quarterly dividends at a maximum amount of $0.15 per common share outstanding.The declaration and payment of dividends is also subject at all times to the discretion of our board directors and compliance with the laws of the Republic of the Marshall Islands, as well as the other restrictions set forth in "Item 8. Financial Information—Consolidated statements and other financial information—Dividend Policy" of our Annual Report on Form 20-F for the year ended December 31, 2012, filed with the Commission on March 8, 2013.There can be no assurance that we will make dividend payments to holders of our common stock in the amounts or with the frequency anticipated or at all. 7 In addition, as discussed above, our ability to pay dividends to holders of our common shares will be subject to the rights of holders of our Series C Preferred Shares, which rank prior to our common stock with respect to dividends, distributions and payments upon liquidation. Cumulative dividends on our Series C Preferred Shares accrue at a rate of 9.00% per annum per $25.00 stated liquidation preference per Series C Preferred Share, subject to increase upon the occurrence of certain events, and are payable on January 1, April 1, July 1 and October 1 of each year, or, if any such dividend payment date otherwise would fall on a date that is not a business day, the immediately succeeding business day.For additional information about our Series C Preferred Shares, please see the section entitled "Description of Registrant's Securities to be Registered" of our registration statement on Form 8-A filed with the Commission on July 26, 2013 and incorporated by reference herein. Our Series C Preferred Shares are senior obligations of ours and rank prior to our common stock with respect to dividends, distributions and payments upon liquidation, which could have an adverse effect on the value of our common stock. The rights of the holders of our Series C Preferred Shares rank senior to the obligations to holders of our common shares. Upon our liquidation, the holders of Series C Preferred Shares will be entitled to receive a liquidation preference of $25.00 per share, plus all accrued but unpaid dividends, prior and in preference to any distribution to the holders of any other class of our equity securities, including our common shares. The existence of the Series C Preferred Shares could have an adverse effect on the value of our common shares. Future sales or other issuances of our common shares, including shares issued upon exercise of any outstanding warrants or in connection with the conversion of our Series C Preferred Shares, could cause the market price of our common shares to decline. As of the date of this prospectus, we have outstanding warrants to purchase up to 1,333,333 shares of our common stock, all of which are held by Neige International, exercisable at any time prior to July 1, 2017 at a price of $7.74 per share, and 916,333 Series C Preferred Shares. Upon the occurrence of certain change of control events, holders of our outstanding Series C Preferred Shares will have the right, subject to our election to redeem the Series C Preferred Shares in whole or part, to convert some or all of the Series C Preferred Shares held by such holder on into a number of our common shares, as discussed in the section entitled "Description of Registrant's Securities to be Registered" of our registration statement on Form 8-A filed with the Commission on July 26, 2013 and incorporated by reference herein. In order to fund further growth of our fleet, we may have to incur additional indebtedness and/or sell additional equity securities. Future issuances of our common stock, directly or indirectly through convertible or exchangeable securities, options, warrants or rights, will generally dilute the ownership interests of holders of our existing common stock, including their relative voting rights, and could require substantially more cash to maintain the then existing level, if any, of our dividend payments to holders of our common stock, as to which no assurance can be given. Additional series or classes of preferred shares, if issued, will generally have a preference on dividend payments, which could prohibit or otherwise reduce our ability to pay dividends to holders of our common stock in amounts anticipated or at all. Any additional debt we incur will be senior in all respects to our common stock, will generally include financial and operating covenants with which we must comply and will include acceleration provisions upon defaults thereunder, including our failure to make any debt service payments, and possibly under other debt. Because our decision to issue additional equity securities or incur additional debt in the future will depend on a variety of factors, including market conditions and other matters that are beyond our control, we cannot predict or estimate the timing, amount or form of our capital raising activities in the future. Future sales or other issuances of a substantial number of shares of common stock or other securities in the public market or otherwise, or the perception that these sales could occur, may depress the market price for our common stock. These sales or issuances could also impair our ability to raise additional capital through the sale of our equity securities in the future. In addition, in connection with the closing of our initial public offering, we entered into a registration rights agreement with Neige International, as nominee for Proplous Navigation S.A., or Proplous Navigation, a company also controlled by our Chairman, President and Chief Executive Officer, pursuant to which Neige International and its affiliates or transferees are entitled to cause us to register under the Securities Act for resale in the public market shares of our common stock that it received in connection with the closing of the initial public offering.Further, we have entered into a second registration rights agreement with Neige International, pursuant to which Neige International has the right, subject to certain restrictions, to require us to register under the Securities Act the warrants and common stock issuable upon exercise of the warrants issued to Neige International. Because the Public Company Accounting Oversight Board is not currently permitted to inspect our independent accounting firm, you may not benefit from such inspections. Auditors of U.S. public companies are required by law to undergo periodic Public Company Accounting Oversight Board or "PCAOB" inspections that assess their compliance with U.S. law and professional standards in connection with performance of audits of financial statements filed with the SEC. Certain European Union countries, including Greece, do not currently permit the PCAOBto conduct inspections of accounting firms established and operating in such European Union countries, even if they are part of major international firms. The PCAOB conducted inspections in Greece in 2008 and evaluated our auditor's performance of audits of SEC registrants and our auditor's quality controls. Currently, however, the PCAOB is unable to conduct inspections in Greece until a cooperation agreement between the PCAOB and the Greek Accounting & Auditing Standards Oversight Board is reached. Accordingly, unlike for most U.S. public companies, should the PCAOB again wish to conduct an inspection it is currently prevented from evaluating our auditor's performance of audits and its quality control procedures, and, unlike shareholders of most U.S. public companies, our shareholders would be deprived of the possible benefits of such inspections. 8 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS This prospectus includes "forward-looking statements," as defined by U.S. federal securities laws, with respect to our financial condition, results of operations and business and our expectations or beliefs concerning future events. Words such as, but not limited to, "believe," "expect," "anticipate," "estimate," "intend," "plan," "targets," "projects," "likely," "will," "would," "could" and similar expressions or phrases may identify forward-looking statements. All forward-looking statements involve risks and uncertainties. The occurrence of the events described, and the achievement of the expected results, depend on many events, some or all of which are not predictable or within our control. Actual results may differ materially from expected results. Forward-looking statements appear in a number of places and include statements with respect to, among other things: ● our expectations of our ability to pay dividends on our common shares; ● our future financial condition or results of operations and future revenues and expenses; ● our ability to identify and acquire additional containerships; ● general market conditions and shipping market trends, including charter rates and factors affecting supply and demand; ● our ability to repay our debt and obtain additional financing; ● expected compliance with financing agreements and the expected effect of restrictive covenants in such agreements; ● planned capital expenditures and the ability to fund capital expenditures from external financing sources; ● the need to establish reserves that would reduce dividends on our common shares; ● changes in demand or rates in the container shipping industry; ● future supply of, and demand for, products suitable for shipping in containers; ● our charterers' performance of their obligations under our time charters; ● changes in the supply and demand of containerships, including newbuilding of vessels or lower than anticipated scrapping of older vessels; ● changes in rules and regulations applicable to the container shipping industry, including, without limitation, legislation adopted by international organizations or by individual countries and actions taken by regulatory authorities; 9 ● increases in costs and expenses including but not limited to: crew wages, insurance, provisions, lube oil, bunkers, repairs, maintenance and general and administrative expenses; ● the adequacy of our insurance arrangements; ● changes in general domestic and international political conditions; ● changes in the condition of our vessels or applicable maintenance or regulatory standards (which may affect, among other things, our anticipated drydocking or maintenance and repair costs) and unanticipated drydock expenditures; ● the ability to leverage the relationships and reputations of Paragon Shipping and Allseas in the shipping industry; ● the ability to maximize the use of vessels; ● operating expenses, availability of crew, number of off-hire days, drydocking requirements and insurance costs; ● expected pursuit of strategic opportunities, including the acquisition of vessels and expansion into new markets; ● expected financial flexibility to pursue acquisitions and other expansion opportunities; ● the ability to compete successfully for future chartering and newbuilding opportunities; ● the expenses under service agreements with affiliates of the Company and Paragon Shipping; ● the anticipated taxation of our Company and distributions to our shareholders; ● the expected life span of our vessels; ● customers' increasing emphasis on environmental and safety concerns; ● anticipated funds for liquidity needs and the sufficiency of cash flows; and ● our business strategy and other plans and objectives for future operations. 10 We have based these statements on assumptions and analyses formed by applying our experience and perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate in the circumstances. All future written and verbal forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We undertake no obligation, and specifically decline any obligation, except as required by law, to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this prospectus might not occur. See the section entitled "Risk Factors," beginning on page 5 of this prospectus, for a more complete discussion of these risks and uncertainties and for other risks and uncertainties. These factors and the other risk factors described in this prospectus are not necessarily all of the important factors that could cause actual results or developments to differ materially from those expressed in any of our forward-looking statements. Other unknown or unpredictable factors also could harm our results. Consequently, there can be no assurance that actual results or developments anticipated by us will be realized or, even if substantially realized, that they will have the expected consequences to, or effects on, us. Given these uncertainties, prospective investors are cautioned not to place undue reliance on such forward-looking statements. 11 USE OF PROCEEDS We will not receive any proceeds from sales of our common shares by the selling shareholder. 12 CAPITALIZATION The following unaudited table sets forth our capitalization at September 30, 2013: ● on an actual basis; ● on an as adjusted basis to give effect to the following transactions, which occurred during the period from October 1, 2013 to November 28, 2013: ● $4,725,000 in debt repayments under the terms of our secured loan agreements; ● $1,000,000 in debt repayment and $5,000,000 in debt prepayment related to our unsecured loan agreement with Paragon Shipping, paid on October 18, 2013; ● the issuance and sale at $24.00 per share of 358,000 Series C Preferred Shares with par value of $0.01 per share and a liquidation preference of $25.00 per share, resulting in net proceeds of approximately $7.9 million, after deducting estimated expenses related to the offering of $0.2 million payable by us and the underwriting discounts and commissions of approximately $0.5 million; ● the issuance of 315,000 shares of our restricted common stock, on November 22, 2013, to our Chairman, President and Chief Executive Officer and non-executive directors, at a fair value of $3.175 per share. All such restricted shares will vest ratably in annual installments over a two-year period, with the first installment vesting on December 31, 2014. We will recognize compensation expense with respect to such restricted shares over the period from the grant date to December 31, 2015; ● the accrual of a cash dividend for the period from October 1, 2013 to November 28, 2013, of $332,171, on our 916,333 Series C Preferred Shares, outstanding as of the date of this prospectus supplement; and ● the declaration of a cash dividend of $0.06 per common share with respect to the third quarter of 2013, paid on November 28, 2013, to common shareholders of record as of the close of business on November 21, 2013, amounted to $1,497,643. 13 There have been no significant adjustments to our capitalization since September 30, 2013, other than the adjustments described above. You should read the adjusted capitalization table information below in connection with the section of this prospectus entitled "Use of Proceeds" and our financial statements and related notes elsewhere in this prospectus. As of September 30, 2013 UNAUDITED Actual As Adjusted(2) Debt(1) Secured debt $ $ Unsecured debt - > > Long-term and current debt $ $ > > Stockholders' Equity Preferred stock, par value $0.01 per share, 25,000,000 shares authorized, of which: Series A Participating Preferred Stock: 1,000,000 designated, none issued and outstanding actual and as adjusted; $
